Citation Nr: 0512148	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  94-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for lung disease 
(asbestosis) as a result of exposure to asbestos.

2.  Entitlement to an initial compensable evaluation for low 
back strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1991 and September 2002 by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a May 1999 decision, the Board denied the veteran's claim 
of entitlement to an initial compensable evaluation for low 
back strain.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's decision on that issue and remanded the matter to the 
Board for further proceedings.

The Board notes that a rating decision in September 1974 
denied entitlement to service connection for a pulmonary 
disability of the right lung.  That decision is final.  See 
38 U.S.C.A. § 7105 (West 2002).  The Board's May 1999 
decision found that new and material evidence had been 
received to reopen a claim for service connection for a 
respiratory disability, to include residuals of pneumonia, 
bronchitis, rhinitis, and sinusitis, reopened the claim, and 
denied the claim on the merits.  The Board's May 1999 
decision on that issue is final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).  In April 2001, the veteran asserted a claim of 
entitlement to service connection for lung disease as a 
result of exposure to asbestos during his period of active 
service.  That claim was denied by the September 2002 rating 
decision.  Therefore, the service connection issue on appeal 
pertains to the lung disease asbestosis and not to any other 
lung disorder.  The issues currently on appeal are thus as 
stated on the first page of this decision.    

In July 1996 and February 2001, the Board remanded this case 
to the RO.  The case was most recently returned to the Board 
in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

With regard to the claim for service connection for lung 
disease (asbestosis) as a result of exposure to asbestos, the 
medical evidence is conflicting on the question of whether 
the veteran currently suffers from asbestosis.  VA chest X-
rays in May 1993 and October 1996 were read by the examining 
radiologists as negative for any pulmonary disease.  The 
veteran had a chest X-ray by a private radiologist in July 
1999; the impression reported by the private radiologist was 
bilateral interstitial fibrosis consistent with asbestosis.  
In October 2000, the veteran was afforded a VA chest X-ray.  
The VA radiologist reported at that time that the veteran's 
lungs were clear, with no evidence of pulmonary infiltrate, 
tumor mass, pleural effusion, pneumothorax, or 
lymphadenopathy.  The VA radiologist in October 2000 did not 
report any findings consistent with asbestosis.  The Board 
finds that an additional diagnostic study of the veteran's 
lungs is necessary to resolve the conflict in the medical 
evidence of record and to decide his claim for service 
connection for lung disease (asbestosis) as a result of 
exposure to asbestos, and this case will be remanded for that 
purpose.  See 38 C.F.R. § 3.159(c)(4) (2004); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
presupposes a diagnosis of a current disease).

With regard to the claim for an initial compensable 
evaluation for low back strain, a decision by the Board in 
May 1999 denied the veteran's claim of entitlement to service 
connection for a disability of the back diagnosed as 
degenerative changes of the lumbosacral spine, status post 
laminectomy and diskectomy, and including arachnoiditis, and 
his claim of entitlement to an initial compensable evaluation 
for low back strain.  The veteran appealed the Board's 
decision on those issues to the Court but then, prior to a 
decision by the Court, withdrew his appeal on the issue of 
entitlement to service connection for a disability of the 
back diagnosed as degenerative changes of the lumbosacral 
spine, status post laminectomy and diskectomy, and including 
arachnoiditis.  Therefore, the Board's May 1999 decision on 
that issue is final.  See 38 U.S.C.A. § 7104(b) (West 2002).  
As noted in the Introduction, upon a joint motion by the 
veteran-appellant and the Secretary of Veterans Affairs, the 
Court vacated the Board's May 1999 decision on the issue of 
entitlement to an initial compensable evaluation for low back 
strain and remanded the matter to the Board for further 
proceedings.   

In a June 2001 statement, an attorney who was the veteran's 
representative at that time stated that he was submitted 
additional medical evidence on the increased rating issue and 
for the purpose of reopening the veteran's claim for service 
connection for a disability of the back diagnosed as 
degenerative changes of the lumbosacral spine, status post 
laminectomy and diskectomy, and including arachnoiditis.  The 
additional evidence included an opinion by a private 
physician that the veteran's diagnosed disc disease of the 
low back was related to his service connected low back 
strain.  The attorney stated in June 2001 that the veteran 
did not waive initial consideration of the additional 
evidence by the agency of original jurisdiction.  

In March 2001, the RO obtained an opinion from a VA spine 
examiner that the veteran's lumbar post-laminectomy syndrome 
was not related to his service connected low back strain.  
Since the Court's remand of the issue of entitlement to an 
initial compensable evaluation for back strain, the RO has in 
several supplemental statements of the case continued to deny 
that claim on the basis that the veteran's current low back 
symptoms and findings are related to degenerative disease and 
not to service connected low back strain.  However, the RO 
did not adjudicate the issue of whether the additional 
evidence submitted by the veteran and his representative 
since the Board's May 1999 decision is new and material 
evidence warranting the reopening of the claim for service 
connection for a disability of the back diagnosed as 
degenerative changes of the lumbosacral spine, status post 
laminectomy and diskectomy, and including arachnoiditis.  By 
attempting to reopen the service connection claim denied by 
the Board's May 1999 decision, the veteran has been seeking 
to expand the grant of service connection for low back strain 
to include post-operative degenerative disease and 
arachnoiditis.  

The issue of whether new and material evidence has been 
received to reopen the service connection claim denied by the 
Board's May 1999 decision and, if so, whether expansion of 
the grant of service connection for low back strain to 
include post-operative degenerative changes with 
arachnoiditis is warranted is inextricably intertwined with 
the issue currently before the Board of entitlement to an 
initial compensable evaluation for low back strain.  The 
issue of whether new and material evidence has been received 
to reopen the service connection claim denied by the Board's 
May 1999 decision and, if so, whether expansion of the grant 
of service connection for low back strain to include post-
operative degenerative changes with arachnoiditis is 
warranted must be adjudicated by VA prior to appellate 
consideration of the increased rating issue, and this case 
will also be remanded for that purpose. 

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  After obtaining any necessary release 
from the veteran, the AMC should attempt 
to obtain the films of the veteran's 
chest X-ray in July 1999 by Ray A. 
Harron, MD, of Bridgeport, West Virginia.  
In connection with this attempt, the AMC 
must comply with 38 C.F.R. § 3.159(c)(1) 
(2004).  In the event that the films of 
the private chest X-ray in July 1999 are 
obtained, they should be associated with 
the other evidence in the veteran's 
claims file. 

2.  The AMC should then arrange for the 
veteran to undergo a VA chest X-ray and 
for the chest X-ray to be read by a 
specialist in radiology.  The claims file 
should be made available to the VA 
radiologist for review.  The VA 
radiologist should report, in particular, 
whether the veteran currently has 
asbestosis or lung findings consistent 
with asbestosis based on the reading of 
the chest X-ray.  In the event that the 
AMC obtained the films of the private 
chest X-ray in July 1999, the VA 
radiologist should comment on the private 
radiologist's impression that the chest 
X-ray at that time showed findings 
consistent with asbestosis.

3.  If and only if the VA radiologist 
diagnoses asbestosis or reports lung 
findings consistent with asbestosis, the 
AMC should arrange for the veteran to 
undergo an examination by a specialist in 
pulmonary medicine.  It is imperative 
that the pulmonary specialist review the 
pertinent evidence in the claims file, to 
include a statement by the veteran in 
September 2001 concerning his claimed 
exposure to asbestos during his active 
military service from January 1972 to 
November 1973 and a report by Howard R. 
Brock, MD, dated in July 1999, which 
referred to exposure of the veteran to 
friable asbestos, silica, and benzene 
materials from 1971 to 1984.  The 
examining VA pulmonary specialist should 
respond to the following question:  Is it 
more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that currently diagnosed asbestosis or 
lung findings consistent with asbestosis 
(is) (are) etiologically related to 
exposure of the veteran to asbestos 
during his period of active service from 
January 1972 to November 1973?  A 
rationale for the opinion expressed 
should be provided.      

4.  The AMC should adjudicate the issue 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
disability of the back diagnosed as 
degenerative changes of the lumbosacral 
spine, status post laminectomy and 
diskectomy, and including arachnoiditis, 
and, if so, whether the grant of service 
connection for low back strain should be 
expanded to include a disability of the 
back diagnosed as degenerative changes of 
the lumbosacral spine, status post 
laminectomy and diskectomy, and including 
arachnoiditis.  If the decision on that 
issue is adverse to the veteran, the AMC 
should advise the veteran and his 
representative, if any, of his procedural 
and appellate rights.

5.  The AMC should then re-adjudicate the 
issues of entitlement to an initial 
compensable evaluation for low back 
strain and entitlement to service 
connection for lung disease (asbestosis) 
as a result of exposure to asbestos.  If 
the decision remains adverse to the 
veteran on either issue, he and his 
representative, if any, should be 
provided with an appropriate supplemental 
statement of the case.  The veteran and 
his representative, if any, should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




